Allowable Subject Matter
1.	Claims 1-19 and 21 are allowed.

2.	The following is an examiner’s statement of reasons for allowance: 
Examiner has carefully considered independent claims 1 and 18. Regarding independent claim 1, a close prior art Lin et al (U.S. Patent No. 8,370,280) discloses a data center having one or more servers where the servers execute computer programs that implement model implementations, an implementation selector, and model executors [column 6, lines 10-15, 38-42; figure 2]. The model executors use the implementation selector to select model implementations to execute on various factors [column 6, lines 40-42]. Various independent predictive models are combined by first receiving a feature vector from a client [column 8, lines 23-25]. Based on identified types of features included in the received feature vector and one or more performance indicators associated with the predictive models, a subset of one or more predictive models from a set of predictive models is selected, and predictive modeling results are provided to the client [column 8, lines 36-41]. The feature vector can be processed using the selected subset of predictive models to provide a plurality of outputs [column 9, lines 22-39] and a final output can be generated based on the plurality of outputs by the selected subset of predictive models [column 9, lines 40-60].
	However, Lin does not disclose that the identified types of features included in the received feature vector are attributes of source code, and that the selected subset of the one or more predictive models that are aggregated to process the feature vector include both the models in the subset as well as a model built using machine learning from particular models that are applicable to the client computer system based on the attributes of source code. That is, Lin does not expressly teach determining which machine learning models are included in the subset is performed by: (i) determining attributes of source code associated with the client specific data, (ii) filtering the plurality of machine learning models to identify particular models that are applicable to the client computer system based on the determined attributes, (iii) using machine learning to build an additional model that is applicable to the client computer system based on the determined attributes, and (iv) including the built model and said particular models in the subset; and aggregating the determined subset to generate an aggregated subset of machine learning models that is customized to the client computer system. Support for these limitations are found in at least paragraphs 59-60 of Applicant’s specification.
	Another close prior art Okanohara et al (Pub. No. US 2016/0217387) discloses an edge device [paragraph 13] that executes a machine learning model to make a prediction [paragraph 24]. The edge device connects with other types of edge devices [paragraph 25] and a group of edge devices is formed having a leader edge device that determines whether models of different edge devices should be mixed [paragraph 26]. A mixed model is generated [paragraph 27] and distributed to the group to update local models of the edge devices [paragraph 28]
	However, Okanohara does not expressly teach determining which machine learning models are included in the subset is performed by: (i) determining attributes of source code associated with the client specific data, (ii) filtering the plurality of machine learning models to identify particular models that are applicable to the client computer system based on the determined attributes, (iii) using machine learning to build an additional model that is applicable to the client computer system based on the determined attributes, and (iv) including the built model and said particular models in the subset; and aggregating the determined subset to generate an aggregated subset of machine learning models that is customized to the client computer system.
	Independent claim 18 recites similar limitations as claim 1 and is thus, allowed for similar reasons.
	Independent claim 21 contains limitations that were previously indicated as allowable in Non-Final Rejection dated March 23, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178